Exhibit 10.1

 

ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of July 10, 2015 and is effective as of the Amendment Effective Date
(as defined in Section 6), by and among SYNTA PHARMACEUTICALS CORP., a Delaware
corporation (“Borrower”), SYNTA SECURITIES CORP., a Massachusetts corporation
(“Guarantor”; together with the Borrower, each a “Loan Party” and, collectively,
the “Loan Parties”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, acting in its capacity as agent (“Agent”) for the lenders under the
Loan Agreement (as defined below) (“Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, Lenders and Agent are parties to that certain Loan
and Security Agreement, dated as of September 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used herein have the meanings given to them in the Loan
Agreement except as otherwise expressly defined herein), pursuant to which
Lenders have agreed to provide to Borrower certain loans and other extensions of
credit in accordance with the terms and conditions thereof; and

 

WHEREAS, the Loan Parties have requested that Agent and Lenders amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to grant
such requests in accordance with, and subject to, the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, Lenders and Agent
hereby agree as follows:

 

1.                                      Acknowledgment of Obligations.  Borrower
hereby acknowledges, confirms and agrees that all Term Loans made prior to the
date hereof, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges owing by Borrower to Agent and Lenders under
the Loan Agreement and the other Debt Documents, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally.

 

2.                                      Amendment to Loan Agreement.  Subject to
the terms and conditions of this Amendment, including, without limitation, the
conditions precedent to effectiveness set forth in Section 6 below, the Loan
Agreement is hereby amended as follows:

 

(a)                                 The clause (i) of Section 7.2 of the Loan
Agreement, regarding obligations owing the trade creditors, is hereby amended by
deleting such clause (i) in its entirety and substituting in lieu thereof the
following:

 

(i)                                     obligations owing to trade creditors
incurred in the ordinary course of business and past due by more than 90 days in
an amount not to exceed (x) $500,000 at all times prior to April 1, 2015,
(y) $1,500,000 at all times during the period beginning on April 1,

 

--------------------------------------------------------------------------------


 

2015 and continuing through and including May 31, 2015, and (z) $1,000,000 at
all times on and after June 1, 2015, in each case of (x), (y), and (z) in the
aggregate and for so long any such outstanding amounts in excess of $100,000 are
subject to a good faith dispute by Borrower and such dispute is customary for
arrangements of this type in Borrower’s business.

 

3.                                      Acknowledgement.  The Loan Parties
acknowledge and agree that (a) Agent and Lender’s willingness to retroactively
amend the Loan Agreement as set forth herein shall not be interpreted or deemed
to constitute a course of conduct or course of dealing; and (b) Agent and
Lenders shall continue to have all rights set forth in the Loan Agreement and
other Debt Documents.

 

4.                                      No Other Consents or Amendments.  Except
for the amendments set forth and referred to in Section 2 above, the Loan
Agreement and the other Debt Documents shall remain unchanged and in full force
and effect.  Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of Borrower’s or
Guarantor’s Obligations or to modify, affect or impair the perfection or
continuity of Agent’s security interests in, security titles to or other liens,
for the benefit of itself and the Lenders, on any Collateral for the
Obligations.

 

5.                                      Representations and Warranties.  To
induce Agent and Lenders to enter into this Amendment, each Loan Party does
hereby warrant, represent and covenant to Agent and Lenders that after giving
effect to this Amendment (a) each representation or warranty of the Loan Parties
set forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period), (b) no Default or Event of Default has occurred and is
continuing as of the date hereof and (c) each Loan Party has the power and is
duly authorized to enter into, deliver and perform this Amendment and this
Amendment is the legal, valid and binding obligation of each Loan Party
enforceable against each Loan Party in accordance with its terms.

 

6.                                      Conditions Precedent to Effectiveness of
this Amendment.  This Amendment shall become effective as of April 1, 2015 (the
“Amendment Effective Date”) upon satisfaction of the following conditions:

 

(a)                                 Agent shall notify Borrower in writing that
Agent has received one or more counterparts of this Amendment duly executed and
delivered by the Loan Parties, Agent and Lenders, in form and substance
satisfactory to Agent and Lenders;

 

(b)                                 After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing; and

 

(c)                                  Agent shall have received all other
documents and instruments as Agent or any Lender may reasonably deem necessary
or appropriate to effectuate the intent or purpose of this Amendment.

 

2

--------------------------------------------------------------------------------


 

7.                                      Release.

 

(a)                                 In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and their respective successors and assigns,
and their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, Lenders and all such other persons being
hereinafter referred to collectively, as the “Releasees” and individually, as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
Loan Party or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Loan Agreement or any of
the other Debt Documents or transactions thereunder or related thereto.

 

(b)                                 Each Loan Party understands, acknowledges
and agrees that its release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

8.                                      Covenant Not To Sue.  Each Loan Party,
on behalf of itself and its respective successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by the Loan Parties pursuant to
Section 7 above.  If any Loan Party or any of its respective successors, assigns
or other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, jointly and
severally agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.

 

9.                                      Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed this Amendment with
its counsel.

 

10.                               Severability of Provisions.  In case any
provision of or obligation under this Amendment shall be invalid, illegal or
unenforceable in any applicable jurisdiction, the validity,

 

3

--------------------------------------------------------------------------------


 

legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

11.                               Counterparts.  This Amendment may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which when taken together shall constitute one and the same instrument.

 

12.                               GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

13.                               Entire Agreement.  The Loan Agreement as and
when amended through this Amendment embodies the entire agreement between the
parties hereto relating to the subject matter thereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

 

14.                               No Strict Construction, Etc.  The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment.  In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Amendment.  Time
is of the essence for this Amendment.

 

15.                               Costs and Expenses.  Loan Parties absolutely
and unconditionally agree, jointly and severally, to pay or reimburse upon
demand for all reasonable fees, costs and expenses incurred by Agent and the
Lenders that are Lenders on the Closing Date in connection with the preparation,
negotiation, execution and delivery of this Amendment and any other Debt
Documents or other agreements prepared, negotiated, executed or delivered in
connection with this Amendment or transactions contemplated hereby.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to
Loan and Security Agreement to be duly executed and delivered as of the day and
year specified at the beginning hereof.

 

 

BORROWER:

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

By:

/s/ Marc R. Schneebaum

 

Name:

Marc R. Schneebaum

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

GUARANTOR:

 

 

 

SYNTA SECURITIES CORP.

 

 

 

 

 

 

By:

/s/ Marc R. Schneebaum

 

Name:

Marc R. Schneebaum

 

Title:

Director and Treasurer

 

 

ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Alan Silbert

 

Name:

Alan Silbert

 

Title:

Its Duly Authorized Signatory

 

 

ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

MIDCAP FUNDING III TRUST

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

 

 

 

By:

/s/ Maurice Ansellem

(SEAL)

 

Name:

Maurice Amsellem

 

Title

Authorized Signatory

 

 

ELEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------